Citation Nr: 0823135	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1962 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain a clarifying medical opinion.

The law requires that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in September 2004 in connection with his claim 
for service connection for tinnitus.  The September 2004 VA 
examiner concluded that due to the non-continuous nature and 
relative infrequency of the veteran's symptoms, and the long 
interval between service and the veteran's claim, it was not 
at least as likely as not that the veteran's current tinnitus 
was related to the veteran's exposure to acoustic trauma 
during his active service.  However, the September 2004 VA 
examiner also stated that it was possible that the veteran's 
tinnitus may be related to a combination of the same middle 
ear disorders and inner ear pathology that caused the 
veteran's service-connected bilateral hearing loss.  The 
Board specifically notes that the veteran experienced an 
episode of otitis media and otitis externa during his service 
in August 1964.   

In addition, the September 2004 VA examiner did not address 
the extent to which the veteran's tinnitus could have been 
caused by or aggravated by the veteran's service connected 
bilateral hearing loss.  As such, the evidence of record does 
not include a medical opinion based on a comprehensive and 
accurate review of the claims file addressing whether the 
veteran's tinnitus is related to his symptomatology in 
service or to his service-connected bilateral hearing loss.  
Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determining the nature and 
etiology of the veteran's tinnitus.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the September 2004 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of the veteran's claimed 
tinnitus.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service treatment records.  The 
examiner should specifically address:

a.	Whether it is at least as likely as not 
that the veteran's tinnitus is causally 
or etiologically related to his 
symptomatology in service, including 
his treatment for otitis media and 
otitis externa in August 1964; 

b.	Whether it is at least as likely as not 
that the veteran's tinnitus was caused 
by or aggravated by the veteran's 
service-connected bilateral hearing 
loss; 

c.	Whether it is at least as likely as not 
the veteran's tinnitus is otherwise 
related to the veteran's military 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




